Title: To George Washington from Henry Knox, 24 March 1794
From: Knox, Henry
To: Washington, George


          
            Sir
            War department March 24. 1794
          
          I think it necessary that you should be acquainted with the following information
            received this day from Doctor Hutchins who set out from Fort Washington on the 17 of
            February and arrived at George Town in Kentuckey 12 Miles from Lexington on the 19th and
            remained in several parts of Kentucky among which two days were passed in Lexington
            which he left on the 24th of Feby. From the best of his information in conversing with
            all classes of people and particularly with some Gentlemen from Louisania the Doctor was
            convinced that Clarks expedition was at an end, the causes he was not particularly
            acquainted with, but it was supposed owing to a want of confidence in the French Agents.
            he heard nothing of Colonel Montgomery who was said to have taken post at the Mouth of
              Cumberland. I have the honor to be with perfect respect Your
            obedt Servant
          
            H. Knox
          
        